—In an action to enforce a stipulation of settlement dated October 3, 1990, which was incorporated but not merged into the parties’ judgment of divorce entered August 12, 1991, the defendant former husband appeals from so much of an order of the Supreme Court, Nassau County (Kohn, J.), dated May 27, 1998, as denied that branch of his motion which was to direct the plaintiff former wife to reimburse him $24,870.40 for mortgage and maintenance payments he made on the parties’ Manhattan cooperative apartment, and granted that branch of the plaintiff former wife’s cross motion which was for a transfer of certain “household furnishings and articles” to her, pursuant to the parties’ stipulation of settlement.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant is barred by the doctrine of unclean hands from seeking the equitable remedy of recovering money obtained through unjust enrichment (see, Nicolaides v Nicolaides, 173 AD2d 448, 451; Cohn & Berk v Rothman-Goodman Mgt. Corp., 125 AD2d 435).
The appellant’s remaining contention is without merit. Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.